NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



SAMUEL LEE GREEN,                              )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D19-956
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed November 1, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Charlotte County;
Lisa S. Porter, Judge.

Samuel Lee Green, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.